Citation Nr: 0309340	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  98-14 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for ptosis of the left 
eye.

2.  Entitlement to a higher rating for a left eyelid scar, 
initially assigned a zero percent evaluation, effective from 
June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1960.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1997 and later RO decisions that denied service 
connection for ptosis of the left eye and granted service 
connection for a scar of the left eyelid due to injury while 
in service.  A zero percent rating was assigned for the left 
eyelid scar, effective from June 1997.  In May 2000, the 
Board remanded the case to the RO for additional development.  
In 2002, the Board undertook additional development on the 
issues of entitlement to service connection for ptosis of the 
left eye and for a higher rating for the left eyelid scar, 
pursuant to authority under 38 C.F.R. § 19.9(a)(2) (2002).  

The issue of entitlement to a higher rating for the left 
eyelid scar, initially assigned a zero percent evaluation, 
effective from June 1997, will be addressed in the remand 
section of this decision.


FINDING OF FACT

Ptosis of the left eye, found may years after service, is 
causally related to the left eyelid injury in service.


CONCLUSION OF LAW

Ptosis of the left eye is proximately due to or the result of 
the service-connected left eyelid disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for ptosis of the left eye, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any ptosis of the left eye 
and to obtain an opinion as to whether it is as likely as not 
that the left eyelid injury in service caused ptosis.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The Board is also granting the 
requested benefit.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  


A.  Factual Background

The veteran had active service from August 1956 to August 
1960.

Service medical records are not available.  The National 
Personnel Records Center has notified the RO that the 
veteran's service medical records may have been destroyed in 
a fire at that Center.  Service documents, including morning 
reports, are negative for any eye injury.

The veteran underwent VA examinations in September 1997.  At 
a general medical examination it was noted that he had a scar 
of the left upper eyelid.  Ptosis was not found.  At a skin 
examination, he reported a piece of steel beam broke loose 
while he was loading an aircraft in service and hit him on 
the left side of the face breaking his glasses and causing a 
laceration of the left upper eyelid.  He reportedly required 
suturing.  He complained of the left eye getting tired at 
times and a little droopy.  There was no drooping of the left 
eyelid found at this examination.

In October 1997, a photograph was received.  This photograph 
allegedly shows the veteran in an U.S. Air Force uniform.

A statement dated in October 1997 was received from a service 
comrade of the veteran.  The signatory noted that the veteran 
was struck on the left eye by a chaff bin loading device 
while in service.  It was noted that the veteran's glasses 
were broken and his eye was cut, and that he was taken to the 
base dispensary for first aid where stitches were applied to 
the cut.

A private medical report shows that the veteran underwent an 
eye examination in June 1998.  His left eyelid drooped 
secondary to an old injury.

The veteran testified at a hearing in November 1998.  His 
testimony was to the effect that he had occasional drooping 
of the left eyelid.

VA medical reports show that the veteran was treated on an 
outpatient basis for various conditions.  These records note 
a history of a left eyelid droop.

A private medical report dated in April 1999 shows the 
veteran was seen for complaints of a "droopy left upper 
lid".  The diagnoses included ptosis of the left upper lid.

The veteran underwent VA examinations in February 2003 
pursuant to development undertaken by the Board in 2002 to 
determine whether the veteran had ptosis of the left eye and 
to obtain an opinion as to the etiology of any such condition 
found.  At a VA skin examination he was found to have ptosis 
of the left upper lid.  The examiner deferred rendering an 
opinion as to the etiology of this condition to the 
ophthalmologist.  At a VA ophthalmology examination, the 
veteran was found to have ptosis of the left eye.  The 
examiner opined that it was as likely as not that the in 
service injury resulted in the ptosis of the left eye.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The record reveals that service connection is in effect for a 
left eyelid scar based on injury in service. Statements and 
testimony from the veteran are to the effect that he has 
ptosis of the left eye related to the left eye injury in 
service and/or to the service-connected left eye condition.  
This lay evidence is supported by the objective medical 
evidence.

VA and private medical reports do not demonstrate the 
presence of ptosis of the left eye until many years after 
service, but the examiner who conducted the February 2003 VA 
ophthalmologic examination opined that this condition was 
causally related to the left eyelid injury in service.  There 
is no medical opinion in the record to refute the medical 
opinion on the report of the 2003 VA ophthalmologic 
examination.

After consideration of all the evidence, including the 
statement of the service comrade of the veteran to the effect 
that the veteran sustained a left eye injury in service, the 
Board finds that it links the ptosis of the left eye, first 
found long after service, to the left eyelid injury in 
service.  38 C.F.R. § 3.303(d).  Hence, the Board finds that 
the evidence shows the ptosis of the left eye is causally 
related to the service-connected left eyelid scar due to 
injury in service, and the Board concludes that the left eye 
ptosis is proximately due to or the result of the service-
connected left eyelid scar and injury in service.  Therefore, 
service connection is granted for ptosis of the left eye.


ORDER

Service connection for ptosis of the left eye is granted.


REMAND

In 2002, the Board undertook additional development on the 
issue of entitlement to an increased evaluation for the left 
eyelid scar, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2).  The Board's regulation authorizing development 
of evidence or cure of procedural defect by issuance of VCAA 
letters was invalidated by Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).

The veteran underwent VA examinations in February 2003.  That 
evidence was not reviewed by the RO and the veteran or his 
representative has not waived initial consideration of this 
evidence by the RO.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the related 
regulatory revisions of 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 
are completed.

2.  After the above development, the RO 
should review the claim for a higher 
rating for the left eyelid scar, 
initially assigned a zero percent 
evaluation, effective from June 1997.  
This review should consider all the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case, including the reports of the 
veteran's VA examinations in February 
2003.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
review the supplemental statement of the 
case before the file is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


